IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                               February 11, 2010 Session

           TERRANCE LAVAR DAVIS v. STATE OF TENNESSEE

              Appeal by Permission from the Court of Criminal Appeals
                         Circuit Court for Hickman County
                     No. 07-5033C     Timothy L. Easter, Judge


                 No. M2009-00011-SC-R11-HC - FILED MAY 7, 2010


S HARON G. L EE, J., concurring.

         I write separately to state my position in this case. I concur with the views of my
colleagues as expressed in the majority and concurring opinions that the defendant is not
entitled to habeas corpus relief. My decision in this case would have been different had the
trial court imposed this sentence on the defendant after a trial. However, because this was
a voluntary guilty plea agreement, and not a sentence imposed by the trial court following
a trial, the defendant waived any habeas corpus relief he may have been entitled to receive
because the sentence he bargained for was within the statutory minimum and statutory
maximum for the offense.

        I do not join in Justice Wade’s concurring opinion because I do not think this is the
appropriate case to decide the viability of Edwards v. State, 269 S.W.3d 915 (Tenn. 2008).
The majority opinion does not rely on Edwards nor cite it for any legal proposition. Neither
party briefed or argued the merits of Edwards. Edwards is factually distinguishable as it
involved a sentence imposed by the trial court after a trial, whereas this case concerns a
guilty plea. Therefore, the affirmance or reversal of Edwards should await a day when the
issue is squarely before the Court. Today is not that day.




                                                  _________________________________
                                                  SHARON G. LEE, JUSTICE